Citation Nr: 0930502	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected post-traumatic stress 
disorder (PTSD) with depressive disorder, from April 25, 
2005, to September 13, 2006.

2.  Entitlement to a disability rating greater than 50 
percent for service-connected PTSD with depressive disorder 
from September 14, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana, that granted service connection for the 
Veteran's PTSD and depressive disorder with a 30 percent 
evaluation effective April 25, 2005.  The Veteran appealed. 

In its October 2006 rating decision, the RO increased the 
Veteran's disability rating for PTSD and depressive disorder 
to 50 percent disabling, effective September 14, 2006, and 
denied an increase prior to that date.  However, because 
there have only been partial grants of the benefits sought on 
appeal, and the Veteran has not otherwise withdrawn his 
appeal, the matter remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period April 25, 2005, to September 13, 2006, the 
evidence does not show that the Veteran's PTSD with 
depressive disorder results in occupational and social 
impairment with reduced reliability.  

2.  Since September 14, 2006, the evidence does not show that 
the Veteran's PTSD with depressive disorder results in 
occupational and social impairment with deficiencies in most 
areas.  




								[Continued on Next 
Page]

CONCLUSIONS OF LAW

1.  For the period April 25, 2005, to September 13, 2006. the 
criteria for an initial evaluation in excess of 30 percent 
for PTSD  with depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2008).

2.  From September 14, 2006, the criteria for an evaluation 
in excess of 50 percent for PTSD with depressive disorder, 
for the appeal period extending from, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

The Veteran's PTSD with depressive disorder claim arises from 
his disagreement with an initial evaluation following a grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in May 2005, May 2006 and 
August 2006 that fully addressed all necessary notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Board finds no prejudicial errors to the 
appellant.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in December 2006 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, a May 2006 letter 
provided Dingess notice.  This was followed by readjudication 
in the November 2006 SOC.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, no notice errors appear 
in this case.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran submitted private treatment records.  
The appellant was afforded VA medical examinations in June 
2005 and September 2006. Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  PTSD is evaluated 
under the General Rating Formula for Mental Disorders, which 
provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

PTSD from April 25, 2005 to September 13, 2006

The Veteran's original claim for service connection for PTSD 
with depression was received by the RO in April 2005.  By 
rating action of the RO dated in July 2005, his claim was 
granted, and a disability rating of 30 percent was assigned 
effective as of April 25, 2005.

VA outpatient treatment records dated March 2005 show no 
specific treatment for a psychiatric disorder.  However, a 
March 10, 2005, impression notes symptoms of PTSD.  As a 
result, the Veteran was referred to VA Mental Health for 
evaluation.

A VA examination report dated in June 2005 shows that the 
Veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
The Veteran reported that he worked for the United States 
Postal Service for 36 years.  He felt that he was treated 
unfairly by his supervisor, but had a stable work record.  He 
was able to tolerate his job, because he was away from the 
office for the most part of the day.  The Veteran had been 
married for 36 years, and he described that his relationship 
with his wife was good.  They have five children.  The 
Veteran stated that he felt guilty about an incident in which 
he asked a friend to take point for him on a patrol and was 
consequently hit in the chest.  He mentioned another 
situation, where an American plane erroneously dropped napalm 
on his group.  The Veteran stated that experienced recurrent 
nightmares about an event, when his friend was killed by a 
booby-trap, as well as the incident, when his friend was hit 
in the chest.  The Veteran reported problems with periodic 
insomnia, anger, irritability, fear of crowds and intrusive 
thoughts related to Vietnam approximately twice a month.  

Mental status examination revealed that the Veteran appeared 
to be alert, oriented, coherent, and cooperative.  There was 
no apparent evidence of hallucinations or delusions.  Memory 
was within normal limits, and his speech was logical, goal-
directed and intact.  No evidence of impairment of thought 
process or delusions was shown.  He denied any suicidal or 
homicidal ideations or intent at the time of the evaluation.  
He reported, however, that he had suicidal thoughts 
approximately one year prior to the examination.  He stated 
that he also had some homicidal ideations about people at the 
post office, where he worked in the past.  No history 
consistent with panic attacks was reported.  The examination 
showed the Veteran had depressed mood.  He appeared to have 
some confusion in regard to future directions and possibly 
the meaning of the present situation.  There was an 
indication of a likely high potential for acting out 
aggressive impulses.  The diagnosis was PTSD, moderate, and 
depressive disorder, not otherwise specified.  A GAF score of 
55 was assigned.  In addition, the examiner stated that there 
was evidence for the presence of a personality disorder.  
However, there was no evidence to indicate significant long-
term dysfunction in life that would point to a personality 
disorder.  The examiner concluded that it was most likely 
that the Veteran had some dysfunctional personality features 
rather than a full personality disorder. 

VA treatment records from October 2005 to March 2006 show 
that the Veteran started attending a PTSD private treatment 
group.  He experienced increased feeling of depression and 
anxiety since he started to participate in the group.  He 
found that listening to other Veterans' stories troubled him, 
but that at the same time he felt that he was not alone.  
Sleep was noted to be disturbed.  A GAF code of 55 was 
continuously assigned.  

The Veteran underwent private treatment reports dated March 
2006 and August 2006.  The reports of his private mental 
health professional show that the Veteran had mood swings and 
emotional numbness, impairment of thought processes and 
cognitive function, impaired concentration and task 
completion, and impaired social interaction and family 
relations.  More specifically, the Veteran's symptoms 
included intrusive thought, isolation and alienation, 
outbursts of anger and rage, sleep disturbance and 
nightmares, survivor guilt, and mood swings.  Any emotion was 
marked by extreme unease, discomfort and suspicion.  The 
Veteran underwent treatment twice a week.  Significant 
improvement of the Veteran's mental state was not expected.  
No GAF scores were provided, and it is not apparent that the 
private psychiatric reports were bases on DSM-IV compliant 
examinations.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA examination 
conducted in June 2005 showed that the Veteran was married, 
was employed full time, engaged in hobbies which included 
reading, and could do all of his activities of daily living 
well.  The GAF of 55 suggests moderate symptoms, which is 
commensurate with the criteria of the assigned 30 percent 
disability rating describing the symptoms associated with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Board finds the opinion of 
the VA examiner to be probative as it was definitive, based 
upon physical examination of the Veteran, and a complete 
review of his claims file.  It is, therefore, found to carry 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Id.

The VA examiner specifically noted that on mental status 
examination, the Veteran's affect was appropriate, his speech 
was normal, memory was intact, insight was good, thought 
content was appropriate, and there were no hallucinations or 
delusions.  The Board recognizes that the Veteran reported 
difficulty sleeping, a desire to be alone, and some 
difficulty with anger.  However, he has not lost any time 
from work because of his symptoms, and he is still able to 
maintain a personal relationship with his spouse.  This type 
of symptomatology is already contemplated by the currently 
assigned 30 percent disability rating.

While the Veteran's private treatment records show that he 
has impairment of thought processes and cognitive function, 
no GAF scores were provided.  Nor is there evidence that 
private mental health evaluations complied with DSM-IV 
criteria, as required by 38 C.F.R. §§ 4.125 and 4.130.  In 
addition, the severity of the symptoms described in the 
private medical records do not comport with the more mild 
symptoms recounted by the more numerous VA mental health 
records; nor do they appear consistent with the Veteran's 
ability to maintain full-time employment.  As such, the Board 
relies more heavily on the VA examination in deciding that 
schedular criteria for a 50 percent disability rating have 
not been met.  

In view of the foregoing, the Board concludes that, overall, 
the evidence of record does not establish occupational and 
social impairment with reduced reliability associated with 
symptoms of flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  As the 
preponderance of the evidence is against a rating higher than 
30 percent for the Veteran's PTSD with depressive disorder 
for the period April 25, 2005, to September 13, 2006, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

PTSD from September 14, 2006

A VA examination report dated in September 2006 shows that 
the Veteran's entire claims file was reviewed by the examiner 
in conjunction with conducting the examination of the 
Veteran.  The Veteran reported chronic, daily and severe 
anxiety as evidenced by severe panic, restlessness, 
irritability, muscle tension, insomnia, loss of 
concentration, feeling of rage, racing thoughts, fears of 
loss of control, dying, going crazy, looking foolish, 
abandonment, tingling of extremities, apprehension of 
something terrible, dizziness, and hot flashes.  He reported 
moderate fatigue, depersonalization, bed daydreams, fear of 
passing out, racing heart, chest pain, upset stomach, 
trembling, loss of appetite, weak legs, difficulty breathing, 
and head and back pain.  He also reported chronic, daily and 
severe depression as evidenced by severe suicidal ideation 
(twice a month), hopelessness, inferior, guilt, indecision, 
health worries, frustration, loss of motivation and loss of 
sleep.  There had been no suicidal gestures or attempts.  He 
stated that going to his PTSD private treatment group often 
made him feel worse, but he learned how to deal better with 
his problems.  He complained that he felt threatened all the 
time, and that his problems had intensified.  He complained 
of bursts of anger, depression, insomnia, erratic thinking, 
panic attacks and suicidal thoughts.

Mental status examination revealed that the Veteran came to 
his interview alone, having driven himself.  When the Veteran 
arrived at the examination, he was alert, cooperative and 
verbal.  He appeared stiff and uneasy.  During the 
examination, he became nervous, frustrated, disorganized and 
apologetic about his poor spatial relations and math skills.  
Speech was logical and appropriate content wise, but intense 
with depressed and angry mood.  Delusions were present with 
paranoid content.  Hallucinations were described as auditory 
and visual due to seeing spirits several times a month and 
hearing sounds at night.  Eye contact was fair, and 
interaction with the examiner was described as open and 
forthright.  Behaviors noted during the interview were 
appropriate to context.  Suicidal and homicidal ideation was 
admitted, but plans, means and intent were assessed as 
absent.  Personal hygiene was good as assessed by the 
subject's attire.  Activities of daily living were good.  

Orientation to person, place, time and purpose was good.  
Long-term memory was good, and short-term memory fair.  
Obsessions, compulsions and rituals were present but mildly 
intrusive.  Affect was restricted.  Panic symptoms were 
pronounced.  Neurovegetative symptoms were pronounced. 
Disturbed sleep and anhedonia were present, as well as 
prominent anxiety symptoms, including disturbed dreams, 
excessive worry and fears.  Impulse control was poor with 
early waking.  Insight and judgment were good.  Intelligence 
based on school grades and military qualification scores was 
average. 

The examiner concluded that the Veteran experienced severe 
work impairment.  He clashed with his bosses at the Postal 
Service.  He talked to his co-workers, but not for long.  He 
had been recently suspended for a week for an at-fault 
accident.  He stated that he wanted to" smash their heads 
in."  He, reportedly, often thinks about going back to work 
with a gun.  He experienced moderate family impairment. He 
avoided his children due to his temper, sometimes blew up at 
his wife, but visited his children in another state every few 
months.  Social impairment was severe.  The Veteran had no 
friends, spending time only with his wife. He went to church 
and talked to a few people, and watched sports upon his 
return.  His daily living was moderately impaired.  He tried 
to relax by doing some wood work, watching mystery stories 
(but avoided seeing combat), praying and reading the Bible.  
The examiner concluded that there was evidence of significant 
impairment in social or occupational functioning.  He stated 
that the PTSD onset was early, duration was chronic, 
frequency was daily, and intensity was severe.  The diagnosis 
was PTSD, chronic, and depressive disorder, not otherwise 
specified.  A GAF code of 50 was assigned, indicating serious 
symptoms.

VA treatment records from September 2006 to March 2007 show 
that the Veteran continued to feel anger toward people at 
work and his family.  He acknowledged his need for help and 
willingness to take the prescribed medication.  He complained 
of insomnia, nightmares, hearing voices, seeing shadowy 
figures, checking doors compulsively, depression, but stated 
that he had no suicidal or homicidal thoughts.  He continued 
to work at the Postal Service.  
 
A March 2007 private physician's treatment record shows that 
the Veteran had little or no sense of a future and was 
worried about his continued ability to function.  He had 
become emotionally numb and unable to invest in interpersonal 
relationships.  He had impaired cognitive structures that 
distorted reality.  His hyperaroursal caused him to 
experience everyday world as threatening.  He experienced 
acoustic startle response, little energy for social contact, 
social isolation and fear of others.

The Veteran underwent VA Cognitive Processing Therapy (CPT) 
from December 2007 to February 2009.  At the beginning, he 
would lose and forget things, was easily distracted, had 
friends, but tended to withdraw.  By April 2008, his mood had 
improved and he was sleeping better.  He had normal and 
logical speech, no abnormal movements and good insight.  In 
October 2008, the Veteran denied improvement, stating that he 
still felt anxious and depressed, and continued to experience 
panic attacks.  The Veteran was alert, lucid and logical.  He 
had good concentration and judgment.  Some evidence of 
psychosis, paranoid feelings and hallucinations was noted.  
His GAF codes ranged from 51 to 61.  By the end of CPT, the 
Veteran had slightly improved, but continued to experience 
panic attacks.  

In examining the evidence in this case since September 14, 
2006, the Board concludes that generally, the findings do not 
approximate the criteria for the assignment of disability 
rating greater than 50 percent.  Although the September 2006 
examination report indicates that the Veteran suffers from 
serious symptoms impaired, as suggested by the assigned GAF 
of 50, the evidence of record generally shows that he is able 
to maintain employment for many years despite his chronic 
PTSD and depression.  The symptoms as described above more 
nearly approximate a disability manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

While a March 2007 private mental health record indicates 
that the Veteran suffers from impaired cognitive structures 
that distort reality, the weight of the medical evidence is 
against a finding that the Veteran's psychiatric symptoms are 
generally so severe.  Indeed, the Veteran has not generally 
demonstrated a disability that is manifested by symptoms 
which would suggest occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Moreover, although the records shows that the Veteran 
exhibited anxiety, anger, increased startle response, 
nightmares, and a desire to be alone, he was otherwise 
cooperative, able to answer questions, focused mentally, and 
was in good reality contact.  His memory was mostly fine, his 
cognition was intact, he was well-oriented, and he needed no 
supervision to complete activities of daily living or to 
maintain personal safety.  He expressed some degree of 
distress at work, but was able to successfully work full 
time, as well as carry on his activates such as watching 
television and reading.  He has not demonstrated any 
obsessional rituals throughout his treatment.  While the 
Veteran does have problems establishing and maintaining 
effective relationships, he does not have an inability to do 
so.  He maintains a good relationship with his wife and 
visits his children in a different state frequently.  Again, 
he was employed in the same job for many years, and has also 
been married for many years.  While the Veteran states that 
he experiences suicidal and homicidal ideations, he has never 
acted on them and has denied them on recent occasions. 

In view of the foregoing, the Board finds that, overall, from 
September 14, 2006, the medical evidence of record does not 
demonstrate that the Veteran's symptoms warrants the 
assignment of the next higher disability rating of 70 
percent.  While the Veteran has suffered from fluctuations in 
the severity of his PTSD and depressive disorder, his 
symptoms have remained commensurate with the criteria for a 
50 percent rating.  As the preponderance of the evidence is 
against the assignment of a disability rating in excess of 50 
percent from September 14, 2006, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Extraschedular Consideration

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.  Indeed, as is described above, 
the Veteran has continued to maintain substantially gainful 
employment. 










							[Continued on Next Page
ORDER

An initial disability rating greater than 30 percent for 
service-connected PTSD with depression, for the period April 
25, 2005 to September 13, 2006, is denied.

A disability rating greater than 50 percent for service-
connected PTSD with depression from September 14, 2006, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


